          Case 1:19-cv-00819-LGS Document 65 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HARBOR HOSUE OWNERS CORP.,

                                  Plaintiff
                                                                      19 Civ. 819
                   - against -
                                                                        ORDER
ADMIRAL INDEMNITY COMPANY,

                                  Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, a telephonic conference was held on May 15, 2020, to address Plaintiff’s

first amended privilege log. See ECF 56, 60. The Court discussed the ten documents that

Plaintiff submitted to the Court for in camera review. See ECF 64. It is hereby

       ORDERED that Plaintiff shall, by May 22, 2020, produce Document Nos. 1, 2, 5, 6, 7

and 9 in full. At the same time, Plaintiff shall produce Document Nos. 3, 8 and 10 with the

privileged materials redacted. In lieu of producing Document No. 1, Plaintiff may submit

additional law or evidence to establish that the email in question is an attorney-client

communication made for the purpose of giving or receiving legal advice. It is further

       ORDERED that by May 22, 2020, Plaintiff shall produce the documents that it

described as non-responsive but that were listed on the original privilege log and removed from

the first amended privilege log. It is further

       ORDERED that by May 22, 2020, Plaintiff shall provide to Defendant a list the

attorneys who have an attorney-client relationship with Defendant. Plaintiff shall produce the

engagement letters associated with each attorney-client relationship. It is further

       ORDERED that by May 22, 2020, Defendant shall provide Plaintiff a list of names of

the individuals on the amended privilege log for whom Defendant needs identification. Plaintiff
          Case 1:19-cv-00819-LGS Document 65 Filed 05/15/20 Page 2 of 2



shall, by May 29, 2020, identify these individuals with sufficient information for Defendant to

assess the privilege log assertions. It is further

        ORDERED that Plaintiff shall, by June 5, 2020, provide Defendant a second amended

privilege log that addresses the deficiencies raised at the May 15, conference. Defendant may,

by June 10, 2020, file a letter with the Court that identifies ten documents for the Court to

review in camera. Plaintiff shall, no later than June 17, 2020, email to Chambers the ten

documents for the Court to review in camera and file a letter on ECF that explains the basis for

the privilege of these materials. Plaintiff shall also file a copy of the entries in the second

amended privilege log for those documents.

        Plaintiff is reminded that the second amended privilege log must be accurate, must

include sufficient information for Defendant to evaluate Plaintiff’s privilege assertions, and must

describe each individual email in a document Documents that contain only some privileged

information shall be produced with redactions, and the privilege log shall reflect the basis for the

redaction.



Dated: May 15, 2020
       New York, New York
